internal_revenue_service department of treasury index no p o box number ben franklin station release date washington dc person to contact telephone number refer reply to cc dom p si plr-113640-98 date november re legend trust donor x spouse y marital trust family_trust daughter daughter z court court order dear this is in response to a letter dated date and subsequent correspondence from your authorized representative in which a ruling was requested concerning the federal generation- skipping transfer_tax consequences of a court order construing trust facts trust was established by donor as a revocable inter_vivos_trust and became irrevocable at donor’s death on date x under the terms of trust at donor’s death the trust estate was divided into a marital trust provided under article three and a family_trust provided under article four under paragraph a of article three during her life spouse was to receive all of the net_income of the marital trust and any amount of principal she requested in writing under paragraph a of article three spouse was granted a testamentary general_power_of_appointment over the marital trust that paragraph further provides that to the extent spouse fails to appoint the trust property it will be added to the family_trust paragraph of article four provides with respect to administration of the family_trust during the life of the donor’s wife spouse and thereafter so long as one or more of the donor’s grandchildren are living and under twenty-one years old the trustee shall pay and or apply the net_income and principal or either of family_trust in such amounts proportions and manner as the trustee shall in the trustee’s sole discretion determine to be advisable for the care comfort support and or advancement of any one or more of the donor’s wife and his issue from time to time living provided that in no event shall the trustee distribute amounts of principal which will equal in the aggregate more than twenty per cent of the trust principal at the time any principal_amount is distributed paragraph of article four provides notwithstanding the foregoing authorization to the trustee to pay and or apply the net_income and principal of family_trust among the donor’s wife and all of the donor’s issue it is the donor’s intent that first priority be given by the trustee to payments to the donor’s wife spouse for her care comfort support and or advancement and thereafter to the donor’s daughters daughter and daughter for their care comfort support and or advancement under paragraph of article four after the death of spouse and donor’s children the remainder of family_trust will be divided into equal shares to be distributed outright to donor’s then living grandchildren or held in trust for the issue of any deceased grandchildren of donor it is represented that spouse requested distribution to her of all of the assets of the marital trust during her life spouse died testate on date y it is further represented that daughter sec_1 and are still living and that currently all of donor’s grandchildren are over age the beneficiaries and trustee of trust believe paragraph of article four is unclear as to whether income or principal can be distributed to any of donor’s issue while either of donor’s children is living if spouse is deceased and all of donor’s grandchildren are over age z an institution is trustee of trust z filed a petition with court requesting court to interpret paragraph of article four and to authorize the trustee accordingly court issued court order the court order concluded that it was donor’s intent that during the lifetime of his wife and thereafter so long as either one of the donor’s children is living the net_income and principal or either of family_trust is to be paid in such amounts proportions and manner as the trustee shall in the trustees’ sole discretion determine to be advisable for the care comfort support and or advancement of any one or more of the donor’s wife and issue from time to time living provided that in no event shall the trustee distribute amounts of principal which will equal in the aggregate more than twenty per cent of the trust principal at the time any principal_amount is distributed the court order authorizes trustee to make distributions to donor’s issue of income and or principal from family_trust consistent with the court’s interpretation you have requested a ruling that the court order construing paragraph as noted above will not constitute an addition to trust under sec_26_2601-1 of the generation-skipping_transfer_tax regulations or otherwise cause trust to lose exempt status for generation-skipping_transfer_tax purposes law and analysis sec_2601 of the code imposes a tax on each generation- skipping transfer sec_2611 of the code defines the term generation skipping transfer to mean a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 the generation- skipping transfer_tax gstt is generally applicable to generation- skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date in general any modification or reformation of a_trust that was irrevocable on date that changes the quality value or timing of any beneficial_interest under the trust will cause the trust to lose exempt status for gstt purposes in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in the instant case the trust instrument provides no direction regarding either distribution or accumulation of trust income and principal after spouse's death and after all of donor's grandchildren attain age the court construed the instrument and determined that it was donor's intent under paragraph sec_1 and of article four that after spouse's death while either of donor's children is living and all of donor's grandchildren are over age income or principal can be distributed among donor's issue in the trustee's discretion under the standards and in the amounts provided under paragraph sec_1 and we believe this construction of this instrument is consistent with applicable state law accordingly based on an analysis of the facts submitted and the representations made we conclude that the court order construing paragraph as discussed above will not constitute an addition to trust under sec_26_2601-1 of the generation-skipping_transfer_tax regulations or a modification of trust that changes the quality value or timing of any beneficial_interest provided for under the trust therefore neither the court order nor the distribution of trust income or principal made pursuant to the court order will cause trust to lose exempt status for gstt purposes in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries george masnik chief branch by enclosure copy for sec_6110 purposes
